Title: To Alexander Hamilton from John F. Hamtramck, 20 January 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh January 20th 1800
          
          Conformably to the Direction I Received from General Wilkinson, I have the honor to enclose you a Copy of my last letter to that General
          I have the honor to be Sir with every Sentiment of Respect your Most Obedient and Very humble Servent 
          
            J F Hamtramck
          
          Maj. Gen. Hamilton
        